     Case: 5:18-cv-02274-JRA Doc #: 26 Filed: 09/17/20 1 of 2. PageID #: 1414




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


A.B.D.,                                      )      CASE NO.: 5:18CV2274
                                             )
                                             )
          Plaintiff,                         )      JUDGE JOHN ADAMS
                                             )
                                             )
                                             )
COMMISSIONER OF SOCIAL                       )      MEMORANDUM OF OPINION AND
SECURITY,                                    )      ORDER
                                             )
          Defendant.                         )
                                             )


       Pending before the Court’s Plaintiff’s motion for a ruling on her prior motion for

reconsideration.       The motion for a ruling is GRANTED.             Doc. 25.      The motion

for reconsideration is DENIED. Doc. 23.

       Plaintiff’s argument is premised upon her belief that she was not required to comply with

the orders of the Magistrate Judge to complete a brief because she had objected to the denial of

her motion for appointment of counsel. However,

       Plaintiffs’ position is based on the unsupported and unsupportable assumption that
       the filing of objections to the magistrate judge’s order on a nondispositive matter
       stays the order’s operation. The law is precisely to the contrary. See, e.g., Great–
       West Life & Annuity Ins. Co. v. Am. Econ. Ins. Co., No. 2:11–cv–2082, 2013 WL
       5954470, at * 2 (D.Nev. Nov.6, 2013); Guiden v. Leatt Corp., No. 5–10–cv–175,
       2013 WL 4500319, at * 4 (W.D.Ky. Aug.21, 2013); TemPay, Inc. v. Biltres Staffing
       of Tampa Bay, LLC, 929 F.Supp.2d 1255, 1260 (M.D.Fla.2013); Oracle Am., Inc.
       v. Google, Inc., No. C–10–3561, 2011 WL 3794892, at * 5 n. 7 (N.D.Cal. Aug.26,
       2011); Blessey Marine Servs., Inc. v. Jeffboat, LLC, No. 10–1863, 2011 WL
       3349844, at * 4 (E.D.La. Aug.3, 2011) (“The idea that the filing of an objection
      Case: 5:18-cv-02274-JRA Doc #: 26 Filed: 09/17/20 2 of 2. PageID #: 1415




        automatically stays a magistrate judge’s discovery order would essentially reduce
        the magistrate’s order to the status of a recommendation.”) (citation and quotation
        marks omitted); City of Ecorse v. United States Steel, No. 07–cv–12131, 2008 WL
        686241, at * 1 (E.D.Mich. Mar.13, 2008) (collecting cases). Allowing the automatic
        stay of a magistrate judge’s discovery order “would not only encourage the filing
        of frivolous appeals, but would grind the magistrate system to a halt.” Litton Indus.,
        Inc. v. Lehman Bros. Kuhn Loeb, Inc., 124 F.R.D. 75, 79 (S.D.N.Y.1989).

City of Holland v. Fed. Ins. Co., No. 1:13-CV-1097, 2014 WL 2557124, at *1 (W.D. Mich. June

6, 2014). Moreover, Plaintiff did not simply rely on her belief that a stay existed, she ignored two

separate orders that post-date the denial of her motion for appointment of counsel. Within the

second order, the Magistrate Judge noted: “Considering Plaintiff’s pro se status, Plaintiff is granted

additional time to file her brief. Plaintiff’s brief shall be filed on or before August 20, 2019. Failure

to comply with this order may result in dismissal of this case for failure to prosecute.” Doc. 18 at

1. Plaintiff ignored this order and the matter was dismissed.

        In her motion for reconsideration, Plaintiff once again requests that her objections to the

denial of the appointment of counsel be addressed. In the dismissal entry signed by this Court,

the undersigned noted: “As with the requests that were made to the magistrate judge, Plaintiff has

not provided any factual basis to support her request.” Doc. 21 at 1-2. Plaintiff apparently takes

issue with this conclusion asserting that she gave an ample basis. The Court finds no merit in this

contention. Plaintiff effectively asserts that the case involves a minor child and that the law at

issue is difficult. Those assertions are simply insufficient to warrant the appointment of counsel

in a civil matter.   Accordingly, the Court finds no merit in the motion for reconsideration. The

motion is DENIED, and this matter remains closed.



Dated: September 17, 2020                                 /s/ John R. Adams
                                                        JUDGE JOHN R. ADAMS
                                                        UNITED STATES DISTRICT JUDGE
